UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 000-29363 PLAYERS NETWORK (Exact name of registrant as specified in its charter) Nevada 88-0343702 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1771 E. Flamingo Road, #202-A Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 734-3457 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x The number of shares outstanding of the Registrant’s Common Stock on August 15, 2011 was 61,018,791. PLAYERS NETWORK FORM 10-Q Quarterly Period Ended June 30, 2011 Page INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Statements of Operations for the Three and Six Months ended June 30, 2011 and 2010 (Unaudited) 4 Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 (Unaudited) 5 Notes to the Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 1 SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events. Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions identify forward-looking statements. Readers are cautioned that these forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, including those identified in our Annual Report on Form 10-K. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made on related subjects in our subsequent annual and periodic reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K and Proxy Statements on Schedule 14A. Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” refer specifically to Players Network. 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Financial Statements PLAYERS NETWORK CONDENSED BALANCE SHEETS June 30, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $5,000 Prepaid expenses - Interest receivable - Note receivable - Investments - Total current assets Fixed assets, net Total Assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues - Current maturities of long term debt - Total current liabilities Total Liabilities Stockholders' (Deficit): Series A preferred stock, $0.001 par value, 2,000,000 shares authorized; 2,000,000 shares issued and outstanding Series B preferred stock, $0.001 par value, 10,873,347 shares authorized; 4,349,339 shares issued and outstanding Common stock, $0.001 par value, 150,000,000 shares authorized; 59,919,226 and 59,534,226 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Subscription payable, 1,099,565 and -0- shares at June 30, 2011 and December 31, 2010, respectively - Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ See accompanying notes to financial statements. 3 Table of Contents PLAYERS NETWORK CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended June 30, June 30, Revenue: Network $ Production and other - - Total revenue Expenses: Direct operating costs General and administrative Officer salaries Salaries and wages Board of director services - - Rent Depreciation and amortization Total operating expenses Net operating (loss) Other income (expense): Interest income - - Interest expense ) Forgiveness of debt - Total other income (expense) ) Net (loss) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 4 Table of Contents PLAYERS NETWORK CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depreciation and amortization expense Forgiveness of debt ) - Stock issued for services Stock issued for compensation, related party - (Gain) loss on stock issued for debt - ) Options and warrants granted for services Decrease (increase) in assets: Accounts receivable ) ) Prepaid expenses ) Interest receivable ) - Increase (decrease) in liabilities: Checks written in excess of deposits - ) Deferred revenues Accounts payable Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities Payment of investment in note receivable ) - Payments for equity method investments ) - Purchase of fixed assets ) - Net cash used in investing activities ) - Cash flows from financing activities Proceeds from long term debt - Repayment of long term debt ) ) Proceeds from sale of common stock - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash - beginning - Cash - ending $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
